Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147098                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 147098
                                                                    COA: 308868
                                                                    Wayne CC: 11-008924-FJ
  MENDO ROMAN LOVE,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 25, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Eliason (Docket No. 147428) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1105
                                                                               Clerk